Case 1:20-cv-24342-RNS Document 8 Entered on FLSD Docket 11/20/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 PAYRANGE INC.,

                 Plaintiff,                                 CASE NO.: 1:20-cv-24342-RNS

         v.

 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                 Defendants.


     MOTION FOR GEORGE EDWARD POWELL III TO APPEAR PRO HAC VICE,
              CONSENT TO DESIGNATION, AND REQUEST TO
        ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
 Review, and Discipline of Attorneys of the United States District Court for the Southern District
 of Florida, the undersigned respectfully moves for the admission pro hac vice of George Edward
 Powell III of the law firm of Wilson Sonsini Goodrich & Rosati, P.C. located at 650 Page Mill
 Road, Palo Alto, CA 94304, and available by phone at (650) 493-9300, for purposes of appearance
 as co-counsel on behalf of Plaintiff, PayRange Inc. in the above-styled case only, and pursuant to
 Rule 2B of the CM/ECF Administrative Procedures, to permit George Edward Powell III to receive
 electronic filings in this case, and in support thereof states as follows:
        1.      George Edward Powell III is not admitted to practice in the Southern District of
 Florida and is a member in good standing of the California State Bar and the U.S. Court of Appeals
 for the Federal Circuit.
        2.      Movant, Joseph R. Englander, Esquire, of the law firm of Fowler White Burnett
 located at 1395 Brickell Avenue, 14th Floor, Miami, FL 33131, and available by phone at (305)
 789-9200, is a member in good standing of The Florida Bar and the United States District Court
 for the Southern District of Florida and is authorized to file through the Court’s electronic filing
 system. Movant consents to be designated as a member of the Bar of this Court with whom the
 Court and opposing counsel may readily communicate regarding the conduct of the case, upon
 whom filings shall be served, who shall be required to electronically file and serve all documents
 and things that may be filed and served electronically, and who shall be responsible for filing and
Case 1:20-cv-24342-RNS Document 8 Entered on FLSD Docket 11/20/2020 Page 2 of 4




 serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B
 of the CM/ECF Administrative Procedures.
        3.      In accordance with the local rules of this Court, George Edward Powell III has made
 payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is
 attached hereto.
        4.      George Edward Powell III, by and through designated counsel and pursuant to
 Section 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of
 Electronic Filings to George Edward Powell III at email address: epowell@wsgr.com.
        WHEREFORE, Joseph R. Englander moves this Court to enter an Order for George Edward
 Powell III, to appear before this Court on behalf of Plaintiff, PayRange Inc. for all purposes relating
 to the proceedings in the above-styled matter and directing the Clerk to provide notice of electronic
 filings to George Edward Powell III.


 Dated: November 20, 2020                               Respectfully submitted,

                                                        /s/ Joseph R. Englander
                                                        Joseph R. Englander, Esq.
                                                        Florida Bar No. 935565
                                                        FOWLER WHITE BURNETT. P.A.
                                                        1395 Brickell Avenue, 14th Floor
                                                        Miami, Florida 33131
                                                        Tel: (305) 789-9259
                                                        Fax: (305) 728-7559
                                                        E-mail: jenglander@fowler-white.com

                                                       Counsel for Plaintiff PayRange Inc.




                                               Page 2 of 4
Case 1:20-cv-24342-RNS Document 8 Entered on FLSD Docket 11/20/2020 Page 3 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, the foregoing document was electronically

 filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record on the attached Service List in the manner specified,

 either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.



                                                           /s/ Joseph R. Englander
                                                           Joseph R. Englander




                                             Page 3 of 4
Case 1:20-cv-24342-RNS Document 8 Entered on FLSD Docket 11/20/2020 Page 4 of 4




                                SERVICE LIST
       PAYRANGE INC. v. KIOSOFT TECHNOLOGIES, LLC and TECHTREX, INC.
                           CASE NO. 1:20-cv-24342-RNS


  James C. Yoon (PHV pending)
  Ryan R. Smith (PHV pending)
  Neil N. Desai (PHV pending)
  Jamie Y. Otto (PHV pending)
  Edward G. Powell (PHV pending)
  WILSON SONSINI GOODRICH & ROSATI
  Professional Corporation
  650 Page Mill Road
  Palo Alto, CA 94304-1050
  Telephone: (650) 493-9300
  Facsimile: (650) 565-5100
  jyoon@wsgr.com
  rsmith@wsgr.com
  ndesai@wsgr.com
  jotto@wsgr.com
  epowell@wsgr.com

  Counsel for Plaintiff, PAYRANGE INC.

  Via E-Mail

  John A. Camp
  Ice Miller LLP
  7300 Biscayne Boulevard, Suite 200
  Miami, Florida 33138
  Phone: 305-341-9055
  John.Camp@icemiller.com

  Counsel for Defendants KioSoft Technologies,
  LLC and TechTrex, Inc.

  Via E-Mail




                                         Page 4 of 4
